Case 6:20-cv-06132-RTD Document 18                     Filed 05/06/21 Page 1 of 1 PageID #: 269



                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

ALVIN WESLEY KING                                                                           PLAINTIFF

v.                                      Civil No. 6:20-cv-06132

ARKANSAS DEPARTMENT OF
CORRECTIONS, et. al.                                                                     DEFENDANTS

                                                ORDER


        Now before the Court is the Report and Recommendation filed April 8, 2021, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 17.)

Plaintiff proceeds in this section 42 U.S.C. §1983 action pro se. Judge Bryant recommends that Plaintiff’s

Complaint be dismissed without prejudice for failure to comply with two Court orders and failure to

prosecute this case. Id.

        No party has filed objections to the Report and Recommendation, and the time to object has now

passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the Report and Recommendation in

toto.

        Accordingly, it is hereby ORDERED that Plaintiff’s Amended Complaint (ECF No. 14) is

DISMISSED WITHOUT PREJUDICE.

           IT IS SO ORDERED this 6th day of May 2021.




                                                /s/   Robert T. Dawson
                                                ROBERT T. DAWSON
                                                SENIOR U.S. DISTRICT JUDGE
